 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDBricklayers International Union,Local No. 1, of Ken-tucky, AFL-CIO anditsAgent,Norbert StichandPankow Construction Co.' and LocalNo. 70,Inter-national Association of Bridge,Structural and Or-namental IronWorkers, AFL-CIO and Local No.64, United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO. Case 9-CD-224June 15, 1971DECISION AND DETERMINATION OFDISPUTEI.THE EMPLOYERThe parties stipulated that the Employer is a Cali-fornia corporation engaged in building and construc-tion,with its principal office in Altadena, California.During the past year, a representative period, the Em-ployer performed services for customers located out-side the State of California valued in excess of $50,000.Upon the basis of the facts the parties so stipulated, wefind that the Employer is engaged in a business affectingcommerce within the meaning of Section 2(6) and (7)of the Act, and that it will effectuate the policies of theAct to assert jurisdiction in this proceeding.BY MEMBERS FANNING, BROWN, AND KENNEDYThis is a proceeding under Section 10(k) of the Na-tionalLabor Relations Act, as amended, followingcharges filed by Pankow Construction Co., hereinaftercalled the Employer, alleging that Bricklayers Interna-tional Union, Local No. 1, of Kentucky, AFL-CIO,hereinafter called Bricklayers, and its agent, NorbertStich, had violated Section 8(b)(4)(D) of the Act. Aduly scheduled hearing was held before Hearing OfficerFrancis A. Keenan on February 16, 17, and 18, 1971,in Louisville, Kentucky.Local No. 70, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO,hereinafter called Ironworkers; Local No. 64, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, hereinafter called Carpenters; Cement Ma-sons Local Union No. 694, AFL-CIO, hereinaftercalled Cement Masons;' the Bricklayers; and the Em-ployer appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues.Thereafter, the Employer and the Bricklayers filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The rulings of the Hearing Officer made at the hear-ing arefree from prejudicial error and are herebyaffirmed.Upon the entire record in thiscase, the Board makesthe following findings:The name of the Employer, the Charging Party, appears as correctedat the hearingCement Masons received neither a formal notice of charge nor a formalnotice of hearing. Upon information received by the Regional Office fromthe Charging Party to the effect that the Cement Masons should probablybe joined as a Party to the Dispute, it was notified of the hearing by tele-graphic notice dated February 12, 1970, and was permitted to enter anappearance over the objection of the Bricklayers. In the course of the hear-ing, the Bricklayers disavowed any claim to the work being performed at thejobsite in question by the Cement Masons, at which point the CementMasons withdrew from the hearing The Bricklayers, prior to the close ofthe hearing, withdrew any objection to the Cement Masons appearance.II.THE LABOR ORGANIZATIONSThe record shows, and we find, that the Bricklayers,Ironworkers, and Carpenters are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA, TheWork at IssueThe work in dispute is the erecting, installing, set-ting, temporary bracing, leveling, aligning, plumbing,and anchoring, including welding, of precast concretewall panels, including undulating walls, colunsn coverpanels, pier panels, and fascia panels, at the CitizensFidelity Bank Building, a building under constructionin Louisville, Kentucky.B. Background and Facts of the DisputeSince August 1969, the Employer has engaged in ajoint venture with Whittenberg Engineering and Con-struction Company for the construction of the CitizensFidelity Bank Building, a project valued in excess of$15 million. Actual construction of the building com-menced in November 1969. The building is being con-structed of concrete, with poured-in-place concrete col-umns, cove walls, precast and prestressed floor beamsand slabs, and precast exterior wall panels. The precastwall panels, which are involved in the instant dispute,are manufactured and supplied by an outside contrac-tor,Dolt and Dew, Inc.The precast wall panels enclose the building forstructural purposes. The building is being built floor byfloor. The wall panels in dispute will appear only on thefirst, second, and twenty-ninth floors. The Employerhas assigned the disputed work to a composite crewconsisting of carpenters and ironworkers.Prior to the installation of wall panels, carpentersestablish a line on which the panels will be placed. Thecarpenters do all of the preerection setting and align-ment. The panels are then placed in position by thecomposite crew of carpenters and ironworkers. Laterthe panels are joined to the building by poured-in-place191 NLRB No. 31 BRICKLAYERS,LOCAL 1175concrete columns. The carpenters build the forms forthese columns and perform any posterection align-ment.According to Ralph J.Tice,the Employer's projectsuperintendent at the Citizens Fidelity Bank Buildingjobsite, sometime in early February 1970, the Employerassigned the disputed work to a composite crew ofcarpenters and ironworkers.Shortly thereafter, Ticewas visited on the jobsite by the Bricklayers'businessagent, Norbert Stich.Stich wanted to look at the jobplans to see if there was work on the job which brick-layers would be performing. Upon learning that therewere precast panels on the building,Stich claimed thatwork for members of the Bricklayers.Tice informedStich that Pankow had assigned this work to a compos-ite crew of carpenters and ironworkers.According toTice,Stich then said that he would probably take hisclaim to the National Joint Board for the Settlement ofJurisdictionalDisputes, hereinafter called the JointBoard,whereupon Tice told him that the Employer, amember of the General Contractors Association ofLouisville and also of the Associated General Contrac-tors, did not recognize the Joint Board,would not par-ticipate in any action before that board,and would notbe bound by any of its decisions.Stich testified that on February 6, 1970, he andBricklayers Vice President Edgar Baker met again withTice.According to Stich,Louis E. Fogle,businessagent of the Carpenters,and Ed Waller,an Interna-tional representative of the Carpenters,also attendedthe meeting.Stich testified that he informed Tice in thismeeting that he planned to submit the Bricklayersclaim to the disputed work to the Joint Board. Ticecould not recall this meeting.In early April 1970, Stich submitted his claim to theJoint Board.On April 23, 1970, theJoint Board wrotethe Employer advising it of the Bricklayers claim onthe "plumbing,aligning,leveling and anchoring of ex-terior precast panels"on the bank job and solicitingparticipation by the Employer.On April 29,1970, theEmployer's vice president, Robert E. Carlson, wrotethe Joint Board advising it that the Employer did notrecognize the Joint Board.The Employer did not participate in the Joint Boardproceeding and it is undisputed that the Employer isnot signatory to any agreement which compels it torecognize a Joint Board award or to participate in aJoint Board proceeding.The record does not showwhether the Carpenters or Ironworkers participated inthe Joint Board proceeding, although,in regard to theCarpenters,a copy of the Joint Board award was sentto the general president of the Carpenters in Washing-ton, D.C., and to Louis E. Fogle,the Carpenters localbusiness representative.Fogle testified that, althoughthe Carpenters received notice of the Bricklayers filingof a claim with the Joint Board,itdid not submitevidence in the proceeding before the Joint Board.However, he stated that the Carpenters"national head-quarters inWashington does"participate in JointBoard proceedings and that he "assume[d]" a repre-sentativein Washington"may have goneto this" al-though he did not"know for sure."On May 22, 1970,the Joint Board awarded the"plumbing,aligning,leveling andanchoringof exteriorprecast panels"on the bankjob to the bricklayers.Upon receipt of the JointBoard award,Carlson wroteto the Joint Board advising it that the Employer wouldnot accept any decisionby the JointBoard nor recog-nizethe May 22decision.According to Stich, shortlyafter theJointBoard'saward,he again visitedthe bank jobsite and spoke withTice,showing Ticethe JointBoard award and claimingthat "[t]he work has been assigned to us. So we will doit."Ticetestifiedthat herepeated that the Employerdid not recognizethe JointBoard, did not participatein the Joint Board proceedings,and would notabide bythe assignment.Tice furthertestifiedthat he told Stichthat the work wasassigned to a composite crew ofironworkers and carpenters,and that Stich then saidthat "ifwe proceeded to use ironworkers and carpen-ters to performthe work that he'd put a picket on thejob."The disputedwork commenced on September 29,1970. According to Tice, when he arrived at the bankjobsiteon November 12, 1970, at about 7:45 a.m.,therewas a Bricklayerspicket on the job atthe main gate tothe jobsite.Thisgate is used by all contractors and theiremployees.The legendon the picket sign read"BRICKLAYERS LOCAL #I OF KENTUCKYON STRIKE AGAINST PANKOW COMPANYFOR VIOLATION OF NATIONAL JOINTBOARD AWARD. WE ARE NOT REQUESTINGEMPLOYEES OF NEUTRAL EMPLOYERS TOREFUSE TO WORK ON THIS PROJECT WE AREPICKETING THE PANKOW CO. ONLY." Stichwas also present.According to Tice,when he askedStich whythe job was being picketed,Stich replied:"You're performing work withother craftsthat's beenassigned to usby the National JointBoard." Tice oncemore repeatedthe Employer's positionthat it did notrecognizethe JointBoard,did not participate in itsaction,and would notabide byits decision.Tice furthertold Stichthat his picketwas illegal andthat the Em-ployer wouldtake legal actionto have the picketremoved.According to Tice,Stich repliedthat "[t]hepicketwas goingto stay thereuntilthatwork assign-ment was changed and the work assignedto bricklay-ers."The picketremained at the jobsite the entire work-days of November12 and13, 1970.Sheetmetalworkersand electricians,employees of subcontractors, reported 176DECISIONSOF NATIONAL LABOR RELATIONS BOARDto work on November 12, 1970, but refused to work onthe project because of the picket.Stich testified that when he visited the jobsite andspoke to Tice just after the Joint Board decision, he"may have said I'd picket the job." However, Stichspecifically recalled that when Tice at that time toldhim that he had no intention of changing the assign-ment, Stich told Tice "he'd leave me no alternative."Stich admitted at the hearing that the object of hispicket line was to, persuade the Employer to assign thedisputed work to members of Bricklayers rather thanto members of Carpenters.C.The Contentions of the PartiesThe Employer contends that the assignment of thework to the composite crew of carpenters and iron-workers should not be changed because the skills ofboth the carpenters and the ironworkers are required toperform the disputed work. In addition, the Employerargues that this assignment to a composite crew is effi-cient, economical, and safe, and has proven satisfac-tory. The Employer also relies on the fact that it has aconsistent history of assigning the disputed work tosuch a composite crew and that there is no consistentarea practice concerning assignment of the disputedwork.The Carpenters, as stated at the hearing, contendsthat the Employer's job assignment is correct.The Ironworkers, as stated at the hearing, assertsthat the rigging, hooking on, signaling, and aligning ofthe precast panels should be assigned to its membersexclusively, and that the plumbing, aligning, leveling,and anchoring, including bolting or welding, should beassigned to a composite crew of ironworkers and brick-layers, pursuant to an interunion agreement betweenthe Ironworkers and the Bricklayers.Although at the hearing the Bricklayers took alter-nating positions as to the correct assignment of thedisputed work-first urging that its members shouldperform the work exclusively and then asserting thatthe work should be performed by a composite crew ofbricklayers and ironworkers-in its brief to the Boardthe Bricklayers asserts that the disputed work shouldproperly be assigned to a composite crew of bricklayersand ironworkers. The Bricklayers relies on testimonyadduced at the hearing concerning practice in the areaof Louisville, Kentucky, and disputes the Employer'scontentions concerning efficiency, economy, and safety.The Bricklayers also relies on an interunion agreementbetween the Bricklayers and the Ironworkers and thesimilarity of the work to work in dispute inPankowConstruction Company,189 NLRB No. 45, which is-sued prior to the submission of the Bricklayers brief.Finally, the Bricklayers argues that the determinationof the Joint Board is binding on the Employer irrespec-tive of whether the Employer took part in the JointBoard proceeding.D. Applicability of theStatuteBefore the Board may proceed with a determinationof thedispute pursuant to Section 10(k) ofthe Act, itmust be satisfied that there is reasonable cause to be-lieve that Section 8(b)(4)(D)has been violated.In thiscase,it is undisputed that the Bricklayers formallyclaimed the disputed work.As setforth previously,Tice testified that the Bricklayers Representative Stichthreatened to "put a picket on the job" if the Employerproceeded to sue ironworkers and carpenters to per-form the disputed work.Stich admitted that he "mayhave said[he]'d picket the job"and specifically recalledthat when Tice told him he had no intention of chang-ing the Employer's assignment,Stich told Tice "he'dleave me no alternative."In addition,it is undisputedthat the Bricklayers picketed the jobsite on November12 and 13, 1970.Moreover,Stich conceded that thepurpose of this picketing was to persuade the Employerto reassign the disputed work to its members.We find that the Bricklayers threatened to picket,and did picket,the Employer with the object of requir-ing the Employer to assign the disputed work to itsmembers.We also conclude that the Joint Board awardwas not an effective voluntary adjustment of the dis-pute,within the meaning of Section 10(k), since theEmployer is not signatory to an agreement requiring itto be bound by the Joint Board and did not participatein the Joint Board proceeding.On the basis of the entire record,we find that thereis reasonable cause to believe that a violation of Section8(b)(4)(D)has occurred and that the dispute is prop-erly before the Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after giving dueconsideration to various relevant factors.' As the Boardhas stated, its determination in a jurisdictional disputecase is an act of judgment based upon common senseand experience in the weighing of these factors.' Thefollowing factors are relevant in making a determina-tion of the dispute:3N.L.R.B. v Radio & Television Broadcast Engineers Union, Local 1212,International Brotherhood of Electrical Workers (Columbia BroadcastingSystem),364 U.S. 573'International Association of Machinists (J.A. Jones Construction Com-pany),135 NLRB 1402. BRICKLAYERS,LOCAL 11771.Collective-bargaining agreementsThe Employer is a member of the General Contrac-tors Association of Louisville and the Associated Gen-eralContractors.Through its membership in theformer organization, the Employer is a party to a col-lective-bargaining contract with the Bricklayers. In ad-dition, as a member of the latter organization, the Em-ployer is signatory to a bargaining agreement with theCarpenters. The ironworkers used in Pankow's com-postie crew are directly employed by a subcontractor,Universal Steel Erectors, which has a collective-bar-gaining contract with the Ironworkers. None of thesecontracts were put in evidence.employment of only two to four bricklayers, and thattherefore the increased cost would be infinitesimal.5. Skills of the employeesThe Employer has consistently assigned the disputedwork throughout its existence to a composite crew ofcarpenters and ironworkers and is apparently satisfiedwith the skills and safety performance of these em-ployees. The Bricklayers presented evidence that a 4-year apprenticeship program and 3-year night schoolprogram have given its members the necessary skills tocarry out the disputed work.2.Company practiceThe Employer presented evidence that since its for-mation, in 1963, it has consistently assigned the dis-puted work to a composite crew of carpenters and iron-workers.3.Area practiceThe Bricklayers introduced a number of letters fromlocal and out-of-state employers who purportedly as-signed precast concrete installation work either to thebricklayers exclusively or to a composite crew of brick-layers and ironworkers. However, Stich admitted thatsome of these jobs were not comparable to the disputedwork and that he was not personally familiar withmany of these jobs so as to be able to make a compari-son of the work involved. Stich also conceded that therehas been a "mixed past practice" in the Louisville areaon the "rigging, setting, erection, plumbing and align-ing" of precast exterior concrete panels and that suchwork assignments in the Louisville area have in the pastbeen assigned to bricklayers, to a composite crew ofbricklayers and ironworkers, to laborers, to carpenters,and to a composite crew of carpenters and ironworkers.4. Economy and efficiencyThe Employer asserts that it would be uneconomicaland inefficient to assign the disputed work to bricklay-ers as the work is only performed intermittently andwould amount to no more than "a very few days workas compared to the total project" and, unlike the car-penters and ironworkers, there is no other work for thebricklayers to perform on the project if they are notdoing the disputed work. Thus, to employ bricklayerswould mean that they would either have to be called infor only a few hours or kept on the job without any-thing to do. In addition, the bricklayers are paid morethan the carpenters. The Bricklayers argues that theassignment of the job to its members would result in the6.National Labor Relations Board awardAs pointed out by the Bricklayers in its brief, thework involved in this case is very similar to part of thework involved inPankow Construction Company,189NLRB No. 45. In that case the dispute partially in-volved the erection and installation of exterior precastconcrete wall panels, which were to be placed on floorsother than the floors involved in the instant proceeding.The Board in that case, on factors comparable to thosepresent in this proceeding, awarded the disputed work,which is similar to the instant disputed work, to acomposite crew of carpenters and ironworkers.ConclusionsBased upon the entire record, and after full consider-ation of all relevant factors, we conclude that the workin dispute should be assigned to a composite crew ofemployees represented by Carpenters and by Ironwork-ers, rather than to a composite crew of employeesrepresented by Bricklayers and by Ironworkers or ex-clusively to employees represented by Bricklayers. Wereach this conclusion relying on the Employer's assign-ment of the disputed work to the composite crew, thefact that the assignment is consistent with the Em-ployer's past practice, the Employer's satisfaction withthe performance of the composite crew, the efficiencyand economy of operations that will result from suchassignment, and the pertinent part of our decision inPankow Construction Company,189 NLRB No. 45.In making this determination, we shall award thedisputed work to employees who are represented byCarpenters and Ironworkers, but not to those Unionsor to their members. In consequence, we shall alsodetermine that Bricklayers and its agent, Stich, werenot and are not entitled, by means proscribed by Sec-tion 8(b)(4)(D) of the Act, to force or require the Em-ployer to assign the disputed work to members of theBricklayers. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lations Act, as amended,and on the basis of the forego-ing findings and the entire record in this case,the Na-tionalLabor Relations Board makes the followingdetermination of dispute:A. Employees of Pankow Construction Companycurrently represented by Local No. 64, United Brother-hood of Carpenters and Joiners of America,AFL-CIO,and by Local No. 70, International Association ofBridge, Structural and Ornamental IronWorkers,AFL-CIO, are entitled to perform the following work:Erecting,installing,setting,temporary bracing,leveling,aligning,plumbing,and anchoring, in-volving welding,of precast concrete wall panels,including undulating walls, column cover panels,pier panels,and fascia panels at the Employer'sconstruction site for the Citizens Fidelity BankBuilding in Louisville,Kentucky.B. Bricklayers International Union,Local No. 1, ofKentucky, AFL-CIO, and its agent Norbert Stich arenot entitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require Pankow Construction Co.to assign the above-described work either to membersof the aforesaid union exclusively,or to a compositecrew composed of its members and employees repre-sented by Local No. 70,International Association ofBridge, Structural and Ornamental IronWorkers,AFL-CIO.C. Within 10 days from the date of this Decision andDetermination of Dispute,Bricklayers InternationalUnion, Local No. 1, of Kentucky, AFL-CIO, and itsagent Norbert Stich shall notify the Regional Directorfor Region 9, in writing,whether they will refrain fromforcing or requiring Pankow Construction Co., bymeans proscribed by Section 8(b)(4)(D)of the Act, toassign the work in dispute to bricklayers represented byBricklayers International Union,Local No. 1, of Ken-tucky,AFL-CIO, either exclusively or as part of acomposite crew composed of bricklayers and of iron-workers represented by Local No.70, InternationalAssociation of Bridge,Structural and Ornamental IronWorkers,AFL-CIO,rather than to employees of Pan-kow Construction Co. represented by Local No. 64,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, and by Local No. 70, Interna-tional Association of Bridge,Structural and Ornamen-tal Iron Workers, AFL-CIO.